        Case 1-19-45522-ast       Doc 100      Filed 08/18/20   Entered 08/18/20 12:20:28




      The International Corporate Center, 555 Theodore Fremd Avenue, Rye, NY 10580


                Telephone: 914.381.7600 ˑ www.dorflaw. co m ˑ Facsimile: 914.381.7608

August 18, 2020

VIA ECF
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Re:     CECIL HAYNES
        Case No. 1-19-45522-cec

Dear Judge Craig:

This firm represents creditor, U.S. Bank National Association, as Trustee for the C-Bass Mortgage Loan
Asset-Backed Certificates, Series 2007-MX1, in the above-referenced matter. Contrary to the debtor’s
letter dated August 18, 2020 (Dk. No. 99), secured creditor does not consent to the adjournment of
tomorrow’s hearing.

Thank you for your attention to this matter.

Kind regards,



Solomon A. Frager, Esq.

cc:     Cecil Haynes
        846 Clarkson Avenue
        Brooklyn, New York 11203

        Michael L. Previto, Esq.
        Attorney for Debtor
        535 Broadhollow Road
        Suite A-3
        Melville, New York 11747

        U.S. Trustee
        Office of the United States Trustee
        U.S. Federal Office Building
        201 Varick Street, Suite 1006
        New York, NY 10014

        Aleksandra K. Fugate, Esq.

                        Manhattan | Westch ester | Garden City | Los An geles
Case 1-19-45522-ast     Doc 100     Filed 08/18/20   Entered 08/18/20 12:20:28




Woods Oviatt Gilman LLP
Attorney for Wells Fargo Bank
500 Bausch & Lomb Place
Rochester, New York 14604




           Phone: 914.381.7600    www.dorflaw.co m   Fax: 914.381.7608
